Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/26/2018 and 08/23/2019 and applicant has filed a certified copy of this Japanese application on 01/08/2020.

Response to Amendment
Claims 1-14 were previously pending. Claims 1-14 are amended. 
A complete action on the merits of claims 1-14 follows below.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (means for”) or another linking word or phrase, such as “configured to” or “so that”; the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.";and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “a distance fixing member configured to fix a distance between the first and the second lid”. The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (member),
(B) the term “means” is modified by functional language (configured to fix), 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
All three prongs are met and therefore this claim limitation is going to be interpreted to invoke 35 USC 112f; andreview of the specification (par. 0047-0048) reveals a distance fixing member configured to fix a distance comprises: expansion stop bolt 34g and a spacer 80; the expansion stop bolt 34g fixes the thin portion 15 from both end sides while lid 39 and lid 34 being disposed so as to sandwich thick portions on both end sides of the thin portion 15 with the spacer 80 between the thick portions.

Claims 8 and 9 recite “workpiece mounting member configured to mount a workpiece”. The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (member)
(B) the term “means” is modified by functional language (configured to mount a workpiece), 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
All three prongs are met and therefore this claim limitation is going to be interpreted to invoke 35 USC 112f; andreview of the specification (par. 0246) reveals workpiece mounting member configured to mount a workpiece comprises: a mounting stand 73 and a jig 72.
Claim 8 recites “press member configured to press the mounted workpiece by a tool”. The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (member),
(B) the term “means” is modified by functional language (configured to press the mounted workpiece), 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function (it is not clear if tool is a sufficient structure for performing pressing).
All three prongs are met and therefore this claim limitation is going to be interpreted to invoke 35 USC 112f; andreview of the specification (par. 0246-0247) reveals press member configured to press the mounted workpiece comprises: a punch and a die.

Claim 8 recites “a detachment member configured to detach the pressed workpiece from the predetermined position”. The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (member),
(B) the term “means” is modified by functional language (configured to detach the pressed workpiece from the predetermined position), 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
All three prongs are met and therefore this claim limitation is going to be interpreted to invoke 35 USC 112f; andreview of the specification (par. 0023) detachment member comprises: detaching the output rod and the tool disposed on the output rod from the workpiece by pressurizing the third pneumatic chamber and depressurizing the first pneumatic chamber and the second pneumatic chamber.

Claim 9 recites “a press member configured to press and clamp the mounted workpiece”. The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (member),
(B) the term “means” is modified by functional language (to press and clamp the mounted workpiece), 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function (it is not clear if output rod is a sufficient structure for performing pressing).
All three prongs are met and therefore this claim limitation is going to be interpreted to invoke 35 USC 112f; andreview of the specification (par. 0246-0247) reveals the press member comprises: a punch and a die.

Claim 9 recites “a detachment member configured to detach the fixed workpiece from the predetermined position”. The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (member),
(B) the term “means” is modified by functional language (configured to detach the pressed workpiece from the predetermined position), 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
All three prongs are met and therefore this claim limitation is going to be interpreted to invoke 35 USC 112f; andreview of the specification (par. 0023) detachment member comprises: detaching the output rod and the tool disposed on the output rod from the workpiece by pressurizing the third pneumatic chamber and depressurizing the first pneumatic chamber and the second pneumatic chamber.


Claim Objections
Claims 1, 2, 4 and 10 are objected to because of the following informalities: 
Claim 1, line 20, “the first and the second lid” should read --the first lid and the second lid--.  
Claim 2, line 6, “a first rod … having a rod end surface” should read --a first rod … having an end surface-- (see line 11: “the end surface of the first rod”).
Claim 2, line 8, “a first fluid chamber” should read --a first fluid chamber,--.
Claim 4 “bold” should read --bolt--.
Claim 10, line 15, “the target” should read --the pressing target--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “at least one of the first fluid chamber or the second fluid chamber”. However first and second fluid chambers are introduced in claim 2 and not claim 1 to which claim 3 depends on.
For the purpose of this examination claim 3 is interpreted to be dependent on claim 2.
Claim 7 recites the limitation “the input side of the cylinder”. There is insufficient antecedent basis for this limitation in the claim. Because “input side of the cylinder” is not earlier recited.For the purpose of this examination the above claim language is interpreted to be --an input side of the cylinder--.
Claim 12 recites the limitation “the third pneumatic chamber”. There is insufficient antecedent basis for this limitation in the claim; because “third pneumatic chamber” is not earlier introduced.
Claim 11 recites “the input side of the cylinder”, “the first pneumatic chamber”, “the second pneumatic chamber” and “the third pneumatic chamber”. There is insufficient antecedent basis for this limitation in the claim; because “a first pneumatic chamber” is earlier recited in claim 2, however “a third pneumatic chamber” and “input side of the cylinder” are introduced in claim 7. Therefore claim 11 must be dependent on claim 7 and claim 7 must be dependent on claim 2.
Claim 10 recites the limitation “the first pneumatic chamber”. There is insufficient antecedent basis for this limitation in the claim; because “a first pneumatic chamber” is earlier recited in claim 2. By amending claim 7 to be dependent on claim 2 this issue will be resolved.Also “the second piston of the second rod” should be amended to --a second rod of a second piston--. 
Claim 10 recites the limitation “the output side”. There is insufficient antecedent basis for this limitation in the claim; because it is not clear if applicant intended to claim the output side of the cylinder or this is a different item.
Claim 13 recites the limitation “the second piston assembly”. There is insufficient antecedent basis for this limitation in the claim; because “second piston assembly” is not earlier introduced.
Claim 13 recites the limitation “the fixing mechanism”. There is insufficient antecedent basis for this limitation in the claim; because “fixing mechanism” is not earlier introduced.
Claim 14 is rejected due to dependency on claim 13.

Allowable Subject Matter
Claims 1-2, 4-6 and 8-9 are allowed.
Claims 3, 7, 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723